Petition for Writ of Mandamus Dismissed and Opinion filed May 23, 2006








Petition for Writ of Mandamus Dismissed and Opinion
filed May 21 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00206-CV
____________
 
IN RE JACQUELINE PARK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On March 9, 2006, relator filed a
petition for writ of mandamus in this Court. 
See Tex. Gov=t Code Ann ' 22.221 (Vernon 2004); see  also  Tex.
R. App. P. 52.1.  Subsequently, on
March 17, 2006, relator filed a motion to dismiss her
petition without prejudice because the parties have reached an agreement
regarding this case.  Accordingly, we
hereby grant relator=s motion and dismiss her petition for
writ of mandamus.
 
PER CURIAM
 
Petition
Dismissed and Opinion filed March 21 2006.
Panel consists of
Justices Hudson, Fowler, and Seymore.